Citation Nr: 0322770	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran appealed, and in a decision dated in September 1999, 
the Board upheld the RO's adverse determination.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which in August 2000 issued an 
Order granting the joint motion of the parties and vacated 
the September 1999 Board decision.  The case was remanded to 
the Board for action consistent with the joint motion.  

In April 2001, the Board remanded the case to the RO in order 
to obtain additional evidence.  Following the requested 
development to the extent feasible, the RO in May 2002 
continued its prior denial of the claimed benefits.  In a 
decision dated in July 2002, the Board granted service 
connection for bilateral hearing loss but denied the claim 
for service connection for tinnitus.  The veteran again 
appealed to the Court, which in an Order dated in January 
2003 granted the joint motion of the parties, vacated the 
Board decision, and remanded the case to the Board for action 
consistent with the joint motion.  Copies of all Court orders 
and joint motions have been associated with the claims file.  

In correspondence dated in April 2003, the Board wrote to the 
attorney-representative and afforded him the opportunity to 
submit additional argument and evidence in support of the 
veteran's appeal.  The attorney-representative responded in 
August 2003 and stated that he did not have anything else to 
submit.  He requested that the Board proceed immediately with 
the readjudication of the appeal.  The matter is now before 
the Board for further appellate consideration.  



REMAND

The Board in July 2002 denied service connection for tinnitus 
on the basis that tinnitus was not currently shown.  A 
history of intermittent tinnitus was elicited on a VA ENT 
examination conducted in January 2002, but a VA audiological 
evaluation at that time revealed that although the veteran 
had tinnitus at one time, he no longer had tinnitus or 
vertigo.  

The joint motion indicates that VA did not specifically 
provide the veteran with notice of the allocation of the 
burden of obtaining evidence necessary to support his claim 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, the joint 
motion states that VA had failed to fulfill the duty to 
notify the veteran of the information necessary to 
substantiate his claim pursuant to Charles v. Principi, 16 
Vet. App. 370 (2002), and that a review of the record 
revealed that there was no document that fully comported with 
the notification requirement of Charles.  Accordingly, a 
remand was required.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for 
the following action:  

1.  The RO should review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
satisfied to the extent possible.  See 38 
C.F.R. § 3.159 (2002).  In accordance with 
38 U.S.C.A. § 5103(a) and Quartuccio, the 
RO should advise the veteran which 
evidence VA will obtain and which evidence 
the veteran should provide.  

2.  The RO should specifically inform the 
veteran that in order to substantiate his 
claim, he must provide medical evidence 
that he has tinnitus currently; that is, 
that tinnitus has been diagnosed by 
competent medical authority.  The veteran 
should also be informed that a medical 
opinion relating any currently diagnosed 
tinnitus to service, any incident in 
service, or to his service-connected 
sensorineural hearing loss would be 
desirable.  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
service connection for tinnitus.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


